NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



RICKENSON DECEMBRE,                      )
                                         )
             Appellant,                  )
                                         )
v.                                       )         Case No. 2D17-4792
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed November 30, 2018.

Appeal from the Circuit Court for Lee
County; Bruce E. Kyle, Judge.

Howard L. Dimmig, II, Public Defender,
And Megan Olson, Assistant Public
Defender, Bartow, for Appellant.


PER CURIAM.


             Affirmed.


NORTHCUTT, SLEET, and ATKINSON, JJ., Concur.